ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 3, 6-8, 10, 11, and 14-17 and the addition of new claims 19 and 20 in the response filed 11/29/21 is acknowledged.
Claims 1-20 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fred Grasso on 2/24/22.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): An orthosis system comprising:
a pulling tool; and
an orthosis, the orthosis comprising:
a tubular sleeve having an inlet opening, the tubular sleeve being formed of a stretchable, textile-based material such that the tubular sleeve is radially collapsible when being in a non-worn condition and is circumferentially stretchable to adapt to a shape of a limb of a user when being worn thereon, 
wherein the tubular sleeve comprises a slit positioned at an uppermost edge of the tubular sleeve, 
wherein the pulling tool is sized and configured to extend through the slit in the tubular sleeve, 
wherein the orthosis further comprises a circumferentially expandable reinforcement member arranged at the inlet opening and circumscribing at least 135 º of the inlet opening, and
wherein the reinforcement member is resilient and provides a radially outwardly directed force onto the tubular sleeve and thereby retains the inlet opening in an open shape to facilitate insertion of the limb through the inlet opening into the orthosis.
Claim 2 (Currently Amended by Examiner): The orthosis system of claim 1, wherein the expandable reinforcement member is selected from the group consisting of a spiral having at least one full turn, a wire forming an open loop and a slit tube.
Claim 3 (Currently Amended by Examiner): The orthosis system of claim 2, wherein the reinforcement member is movably received in a channel extending along a circumference of the inlet opening.
Claim 4 (Currently Amended by Examiner): The orthosis system of claim 1 wherein the expandable reinforcement member circumscribes at least 180 º and less than 900 º of the inlet opening.
Claim 5 (Currently Amended by Examiner): The orthosis system of claim 1 wherein the expandable reinforcement member circumscribes at least 270 º and less than 720 º of the inlet opening.
Claim 6 (Currently Cancelled by Examiner)
Claim 7 (Currently Amended by Examiner): The orthosis system of claim 1 wherein the expandable reinforcement member is a spiral having at least one full turn.
Claim 8 (Currently Amended by Examiner): The orthosis system of claim 1 wherein the tubular sleeve further comprises a supporting rail having an extension along a longitudinal extension of the tubular sleeve.
Claim 9 (Currently Amended by Examiner): The orthosis system of claim 1 wherein the orthosis is a knee orthosis, an ankle-foot orthosis, a leg orthosis, a hand orthosis, an arm orthosis, or an elbow orthosis. 
Claim 10 (Currently Amended by Examiner): The orthosis system of claim 1 wherein the tubular sleeve is made of a woven or knitted elastic material comprising an elastomer or comprising a combination of elastomer and polyester.
Claim 11 (Currently Amended by Examiner): An orthosis system comprising: 
an elongated pulling tool; and 
an orthosis, the orthosis comprising
a tubular sleeve having an inlet opening, the tubular sleeve being formed of a stretchable, textile-based material such that the tubular sleeve is radially collapsible when being in a non-worn condition and is circumferentially stretchable to adapt to a shape of a limb of a user when being worn thereon, 
wherein the orthosis further comprises a circumferentially expandable reinforcement member arranged at the inlet opening and circumscribing at least 135 º of the inlet opening, 
wherein the tubular sleeve comprises a slit positioned at an uppermost edge of the tubular sleeve, 
wherein the pulling tool is sized and configured to extend through the slit in the tubular sleeve, and
wherein the reinforcement member is resilient and provides a radially outwardly directed force onto the tubular sleeve and thereby retains the inlet opening in an open shape to facilitate insertion of the limb through the inlet opening into the orthosis.
Claim 13 (Currently Amended by Examiner): The orthosis system of claim 11 wherein the slit is positioned atop the uppermost edge of the tubular sleeve .
Claim 15 (Currently Amended by Examiner): The orthosis system of claim 14 wherein the t-shaped distal end is bent back and towards the handle end of the pulling tool and the distal-end is sized to fit within a folded portion of the orthosis.
Claim 16 (Currently Amended by Examiner): The orthosis system of claim 11 wherein the slit  includes a through-going channel, the through-going channel positioned at a fold of the tubular sleeve and further positioned along an upper rim  crease of the fold of the tubular sleeve.
Claim 17 (Currently Amended by Examiner): The orthosis system of claim 16 wherein the slit  is sized to accept and let pass therewith a handle end of the pulling tool.
Claim 18 (Currently Amended by Examiner): The orthosis system of claim 11 wherein the pulling tool comprises a t-shaped projection, a handle connected to the projection and a strap, the strap connected to the handle.
Claim 19 (Currently Amended by Examiner): An orthosis system comprising:
a pulling tool;
a tubular sleeve having an inlet opening, the tubular sleeve being formed of a stretchable, textile-based material such that the tubular sleeve is radially collapsible when being in a non-worn condition and is circumferentially stretchable to adapt to a shape of a limb of a user when being worn thereon, 
wherein the orthosis further comprises a first circumferentially expandable t-shaped reinforcement member arranged at the inlet opening and circumscribing at least 135 º of the inlet opening, 
 an elongated side[[s]] of the tubular sleeve and has a top "t" portion of its t-shape positioned about the inlet opening of the tubular sleeve, 
wherein the reinforcement member is resilient and provides a radially outwardly directed force onto the tubular sleeve and thereby retains the inlet opening in an open shape to facilitate insertion of the limb through the inlet opening into the orthosis,
wherein the tubular sleeve comprises a slit positioned at an uppermost edge of the tubular sleeve, and 
wherein the pulling tool is sized and configured to extend through the slit in the tubular sleeve.
Claim 20 (Currently Amended by Examiner): The orthosis system of claim 19 further comprising a second expandable t-shaped reinforcement member arranged at the inlet opening of the tubular sleeve.


Reasons for Allowance
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an orthosis system comprising: a pulling tool; and an orthosis, the orthosis comprising: a tubular sleeve having an inlet opening, wherein the tubular sleeve comprises a slit positioned at an uppermost edge of the tubular sleeve, wherein the pulling tool is sized and configured to extend through the slit in the tubular sleeve, wherein the orthosis further comprises a circumferentially expandable reinforcement member arranged at the inlet opening and circumscribing at least 135 º of the inlet opening, and wherein the reinforcement member is resilient and provides a radially outwardly directed force onto the 
Regarding independent claim 11, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an orthosis system comprising: an elongated pulling tool; and an orthosis, the orthosis comprising a tubular sleeve having an inlet opening, wherein the orthosis further comprises a circumferentially expandable reinforcement member arranged at the inlet opening and circumscribing at least 135 º of the inlet opening, 
wherein the tubular sleeve comprises a slit positioned at an uppermost edge of the tubular sleeve, wherein the pulling tool is sized and configured to extend through the slit in the tubular 
Regarding independent claim 19, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an orthosis system comprising: a pulling tool; a tubular sleeve having an inlet opening, wherein the orthosis further comprises a first circumferentially expandable t-shaped reinforcement member arranged at the inlet opening and circumscribing at least 135 º of the inlet opening, wherein the reinforcement member has an elongated portion of its t-shape positioned along an elongated side of the tubular sleeve and has a top "t" portion of its t-shape positioned about the inlet opening of the tubular sleeve, 
wherein the reinforcement member is resilient and provides a radially outwardly directed force onto the tubular sleeve and thereby retains the inlet opening in an open shape to facilitate insertion of the limb through the inlet opening into the orthosis, wherein the tubular sleeve comprises a slit positioned at an uppermost edge of the tubular sleeve, and wherein the pulling tool is sized and configured to extend through the slit in the tubular sleeve, in combination with all other features recited in the claim. Shiono US 5,154,690 is the closest prior art and discloses a tubular sleeve 4 with an inlet opening and a reinforcement member 8 in a t-shape with the elongated portion of the t-shape positioned along an elongated side of the sleeve 4, and a top of the t-shape positioned about the inlet opening (fig. 1a). However, Shiono’s reinforcement member 8 is laminated to the elastic sleeve 4 and has a higher modulus of elasticity in order to restrict elongation/stretch of the sleeve. Thus, Shiono’s reinforcement 8 achieves the opposite of the claimed language, which is to provide a radially outwardly directed force onto the sleeve. Dependent claim 20 is allowed by virtue of its dependence on independent claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.